AO 106 {Rev. 041l 10} Application for a Scarch Warrant

UNlTED STATES DlsTRICT COURT

for the
Western District of Michigan

In the Matter of the Search of

(Briej?_v describe the properly to be searched
or identify the person by name and address)

App|e iPhone 6s P|us, Silver in color in a
black case, |NIEI 35 572207 063677 6

Case No. 1219-mj-16

~._/'~._/\\_r‘\_z‘\\_r\_/

APPLICATION FOR A SEARCI-I WARRANT

I, a federal law enforcement officer or an attorney for the govern ment, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (r'denn;)fir she person or describe she
property ro be searched andgr've irs locon`on):

App|e iPhone 63 P|us, Si|ver in color in a black case, |ME| 35 572207 0636?7 6

located in the Weste_rn District of _ _ _ _ Michigan , there is now concealed (idenn'j/ size
person or describe the property fo be ser`:ed)!

SEE ATTACHN[ENT

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
devidence ofa crime;
ij contraband, fruits of crime, or other items illegally possessed;
|i{ property designed for use, intended for use, or used in committing a crime;

El a person to be arrested or a person who is unlawfully restrained

'I`he search is related to a violation of:

Code Sectr'on O)§‘en_se Descripfr`on

18 USC Sections 875(0), 249, |nterstate Threatening Communication. Hate Crime Acts, Use of a Firearm to

924(0}, 1001 and 2 Commit Crime ofViolence, Fa|se Statement to federal agent and principa|,"aiding
and Abetting

The application is based on these facts:

d Continued on the attached sheet.

Cl Delayed notice of _ _ __ days (give exact ending date if more than 30 days: _ ) is requested
under 18 U.S.C. _§ 3103a, the basis of which is set forth on the attached sheet.

) slpplr'com 's signature

Timothy We_t_he_rbee, Specia| Agent FB|

Pr."n.'ed name and rifle

 

Sworn to before me and Signed in my presence.

Dace: 01115:2019 % GMA

Jndge 's signature gl/
City and state: Grand Rapids, Micmgan E||en S. Carmody__._ U.S. |Vlagistra e Judge

Pi'i`nred name and rifle

